
	

115 S2557 IS: Give Our Resources the Opportunity to Work Act of 2018
U.S. Senate
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2557
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2018
			Mrs. Ernst (for herself, Mr. Brown, Mr. Grassley, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to improve conservation programs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Give Our Resources the Opportunity to Work Act of 2018.
		2.Conservation Reserve Program
 (a)Ineligible landSection 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) is amended— (1)by redesignating subsections (c) through (i) as subsections (d) through (j), respectively; and
 (2)by inserting after subsection (b) the following:  (c)Ineligible land (1)In generalThe Secretary shall not include in the conservation reserve program established under this subchapter—
 (A)except as provided in paragraphs (2) and (3)(B), prime farmland or class I, II, or III land (as defined in the Soil Survey Manual of the Department of Agriculture) (or successor definitions) that is—
 (i)not highly erodible; and (ii)eroding at a level that is less than the soil loss tolerance level of the land; or
 (B)all of the land on a farm that is larger than 10 acres. (2)ExemptionsIn carrying out paragraph (1)(A), the Secretary shall exempt—
 (A)land that is eligible under subsection (b)(3); and (B)land that—
 (i)is eligible under subsection (b)(4); and (ii)is—
 (I)a grass sod waterway; (II)a contour grass sod strip;
 (III)a prairie strip; (IV)a filterstrip;
 (V)a riparian buffer; (VI)a wetland buffer;
 (VII)a saturated buffer; (VIII)a bioreactor; or
 (IX)a similar partial field that will improve water quality if the land is enrolled in the conservation reserve program using continuous sign-up under section 1234(d)(2)(A)(ii), as determined by the Secretary.
										(3)Portion of Field
 (A)In generalSubject to subparagraph (C), in the case of a field described in subparagraph (B), the Secretary shall enroll only the land described in clause (ii) of that subparagraph.
 (B)Land describedA field described in this subparagraph is a field that contains— (i)land that is excluded under paragraph (1)(A); and
 (ii)land that is— (I)not excluded under paragraph (1)(A); and
 (II)eligible under subsection (b). (C)ExceptionIn the case of a field described in subparagraph (B) more than 90 percent of the land of which is land described in clause (ii) of that subparagraph, the Secretary may enroll all of the land of the field.
								.
 (b)EnrollmentSubsection (e) of section 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) (as redesignated by subsection (a)) is amended—
 (1)in paragraph (1), by striking during— in the matter preceding subparagraph (A) and all that follows through the period at the end of subparagraph (E) and inserting not more than 24,000,000 acres.;
 (2)in paragraph (2)(A)— (A)by striking limitations and inserting limitation;
 (B)by striking 2,000,000 and inserting 3,000,000; and (C)by striking 2018 and inserting 2023; and
 (3)by adding at the end the following:  (3)Enrollment of conservation buffers to foster clean lakes, estuaries, and rivers (A)In generalFor purposes of applying the limitation in paragraph (1), the Secretary shall give priority to the enrollment in the conservation reserve program under this subchapter of land that—
 (i)is described in subsection (c)(2)(B)(ii); and (ii)shall have a positive impact, as determined by the Secretary, on the water quality of—
 (I)a lake; (II)an estuary; or
 (III)a river. (B)Sediment and nutrient loadingsIn carrying out subparagraph (A), the Secretary shall focus on land that—
 (i)is located in a watershed impacted by sediment and nutrient; and (ii)if enrolled, will reduce sediment loadings, nutrient loadings, and harmful algal blooms, as determined by the Secretary.
 (C)Minimum acreageOf the acres enrolled in the conservation reserve under paragraph (1), not less than 4,000,000 acres shall be—
 (i)of land described in subparagraph (A); and (ii)newly enrolled during fiscal years 2019 through 2028..
 (c)Payment ratesSection 1234 of the Food Security Act of 1985 (16 U.S.C. 3834) is amended— (1)in subsection (c)—
 (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately; and
 (B)by inserting before subparagraph (A) (as so redesignated) the following:  (1)Signing and practice incentive payments (A)In generalIn the case of a continuous enrollment contract, the Secretary may make a signing incentive payment or a practice incentive payment to an owner or operator of eligible land in an amount sufficient to encourage participation in the program established under this subchapter.
 (B)Limitation on making paymentsThe Secretary may only make a payment described in subparagraph (A) if the national average market price received by producers during the previous 12-month marketing year for all covered commodities is greater than the national average market price received by producers during the most recent 10 marketing years for all covered commodities.
								(2)Tree thinning and other practices;
 (2)in subsection (d)— (A)in paragraph (3), by adding at the end the following:
						
 (D)Priority for low cost offersIn determining the acceptability of contract offers for new general enrollments, the Secretary shall—
 (i)give priority to a contract offer that maximizes the conservation value of the land that is the subject of the contract offer relative to the cost of the contract; and
 (ii)assign the cost value factor described in clause (i) a weight of not less than 25 percent in any ranking scheme used by the Secretary in determining the acceptability of contract offers.;
 (B)in paragraph (5)— (i)in subparagraph (C)—
 (I)by striking The Secretary may use and inserting With respect to; and (II)by striking rental rates and inserting the following: “rental rates, the Secretary—
								
 (i)shall apply the limitation described in subsection (g)(1)(A); and (ii)may use the estimates; and
 (ii)by adding at the end the following:  (D)LimitationSubject to subsection (g), the amount of an annual rental payment paid to an owner or operator under this subchapter, in the case of general enrollment, shall not be greater than 80 percent of the applicable estimate of the county average market dryland cash rental rates for cropland derived from the survey conducted under subparagraph (A).; and
 (3)in subsection (g)— (A)in paragraph (1), by striking exceed $50,000 and inserting the following: “exceed—
						
 (A)$50,000; and (B)$240 per acre.
							; and
 (B)in paragraph (2)(A), by striking this subsection and inserting paragraph (1). 3.Conservation Stewardship Program (a)DefinitionsSection 1238D of the Food Security Act of 1985 (16 U.S.C. 3838d) is amended—
 (1)in paragraph (2)(B)— (A)in clause (i), by striking and at the end;
 (B)in clause (ii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (iii)development of a comprehensive conservation plan, as defined in section 1238G(f)(1).; and (2)in paragraph (7), by striking the period at the end and inserting the following:
					
 through the use of—(A)quality criteria under a resource management system; (B)predictive analytics tools;
 (C)data from past and current enrollment in the program; and (D)other methods that measure conservation and improvement in priority resource concerns..
 (b)EstablishmentSection 1238E(a) of the Food Security Act of 1985 (16 U.S.C. 3838e(a)) is amended in the matter preceding paragraph (1) by striking 2018 and inserting 2023.
 (c)Stewardship contractsSection 1238F of the Food Security Act of 1985 (16 U.S.C. 3838f) is amended— (1)in subsection (b), by striking paragraph (1) and inserting the following:
					
						(1)Ranking of applications
 (A)In generalIn evaluating contract offers submitted under subsection (a), the Secretary shall rank applications based on—
 (i)the natural resource conservation and environmental benefits that result from the conservation treatment on all applicable priority resource concerns at the time of submission of the application; and
 (ii)the degree to which the proposed conservation activities increase natural resource conservation and environmental benefits.
 (B)Additional criterionIf 2 or more applications receive the same ranking under subparagraph (A), the Secretary shall rank those contracts based on the extent to which the actual and anticipated conservation benefits from each contract are provided at the lowest cost relative to other similarly beneficial contract offers.; and
 (2)in subsection (e)— (A)in paragraph (2)—
 (i)by inserting new or improved after integrate; and (ii)by inserting demonstrating continuous improvement during the additional 5-year period, after operation,; and
 (B)in paragraph (3)— (i)in subparagraph (A)—
 (I)by striking to meet and inserting to plan, install, maintain, and actively manage conservation activities that allow the producer to meet or exceed; and
 (II)by striking on the agricultural operation; and (ii)in subparagraph (B), by striking to exceed the stewardship threshold of and inserting to adopt or improve conservation activities, as determined by the Secretary, to achieve higher levels of performance with respect to not less than.
 (d)Duties of the SecretarySection 1238G of the Food Security Act of 1985 (16 U.S.C. 3838g) is amended— (1)in subsection (c)(2), by striking all financial and all that follows through the period at the end and inserting the following:
					
 all—(A)financial assistance, including payments made under subsections (d)(2)(B), (e), and (f); (B)technical assistance; and
 (C)any other expenses associated with enrollment or participation in the program.;  (2)in subsection (d), by adding at the end the following:
					
 (5)Payment for cover crop activitiesThe amount of a payment under this subsection for cover crop activities shall be not less than 125 percent of the annual payment amount determined by the Secretary under paragraph (2).;
 (3)in subsection (e)— (A)in the subsection heading, by inserting and management-Intensive rotation grazing after rotations;
 (B)by striking paragraph (2); (C)by redesignating paragraphs (1) and (4) as paragraphs (2) and (1), respectively;
 (D)by moving paragraph (1) (as so redesignated) so as to appear before paragraph (2) (as so redesignated);
 (E)in paragraph (1) (as so redesignated)— (i)by redesignating subparagraphs (A) through (D) and (E) as clauses (i) through (iv) and (vi), respectively, and indenting appropriately;
 (ii)by striking the paragraph designation and all that follows through the term in the matter preceding clause (i) (as so redesignated) and inserting the following:  (1)DefinitionsIn this subsection:
 (A)Management-intensive rotational grazingThe term management-intensive rotational grazing means a grazing system in which animals are regularly and systematically moved to fresh pasture in a manner that—
 (i)maximizes the quantity and quality of forage growth; (ii)improves manure distribution and nutrient cycling;
 (iii)increases carbon sequestration from greater forage harvest; (iv)improves the quality and quantity of cover for wildlife;
 (v)provides permanent cover to protect the soil from erosion; and (vi)improves water quality.
 (B)Resource-conserving crop rotationThe term; and (iii)in subparagraph (B) (as so designated)—
 (I)in clause (iv) (as so redesignated), by striking and at the end; and (II)by inserting after clause (iv) (as so redesignated) the following:
								
 (v)builds soil carbon; and; (F)in paragraph (2) (as so redesignated), by striking improve resource-conserving and all that follows through the period at the end and inserting the following:
						
 improve, manage, and maintain—(A)resource-conserving crop rotations; or (B)management-intensive rotational grazing.;
 (G)in paragraph (3)— (i)by striking paragraph (1) and inserting paragraph (2); and
 (ii)by striking and maintain and all that follows through the period at the end and inserting or improve, manage, and maintain resource-conserving crop rotations or management-intensive rotational grazing for the term of the contract.; and
 (H)by adding at the end the following:  (4)Minimum amount of paymentAn additional payment provided under paragraph (2) shall be in an amount that is not less than $20 per acre.;
 (4)by redesignating subsections (f) through (i) as subsections (g) through (j), respectively; (5)by inserting after subsection (e) the following:
					
						(f)Payment for comprehensive conservation plan
 (1)Definition of comprehensive conservation planIn this subsection, the term comprehensive conservation plan means a conservation plan that meets or exceeds the stewardship threshold for each priority resource concern identified by the Secretary under subsection (a)(2).
 (2)Payment for comprehensive conservation planThe Secretary shall provide an additional annual payment to a producer that develops and implements a comprehensive conservation plan.
							(3)Amount of payment
 (A)In generalAn additional annual payment under paragraph (2) shall be in an amount not less than $1,000 and not greater than $3,000 per year.
 (B)CriteriaThe Secretary shall determine the amount of payment under subparagraph (A) based on— (i)the number of priority resource concerns addressed in the comprehensive conservation plan; and
 (ii)the number of types of land uses included in the comprehensive conservation plan.; and (6)in subsection (j) (as so redesignated), by striking subsection (f) and inserting subsection (g).
				4.Environmental Quality Incentives Program
 (a)PurposesSection 1240(4) of the Food Security Act of 1985 (16 U.S.C. 3839aa(4)) is amended by striking livestock, pest or irrigation management and inserting crops and livestock, pest management, irrigation management.
			(b)Establishment and administration
 (1)In generalSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended— (A)by redesignating subsections (c) through (i) as subsections (d) through (j), respectively;
 (B)by inserting after subsection (b) the following:  (c)Program coordinationThe Secretary shall coordinate management of the program and the conservation stewardship program under subchapter B of chapter 2 to facilitate the ability of a participant in the program to enroll in the conservation stewardship program after meeting the stewardship threshold for not less than 2 priority resource concerns.; and
 (C)in paragraph (4)(B) of subsection (e) (as so redesignated)— (i)in clause (i)—
 (I)by striking Not more than and inserting The Secretary shall provide not less than; (II)by striking may be provided; and
 (III)by striking the purpose of and inserting all costs relating to; and (ii)in clause (ii), by striking 90-day and inserting 180-day.
 (2)Conforming amendmentsSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended— (A)in paragraph (2) of subsection (g) (as so redesignated), by striking subsection (g) and inserting subsection (h); and
 (B)in paragraph (2) of subsection (h) (as so redesignated), by striking subsection (f) and inserting subsection (g). 5.Funding and administration (a)Commodity Credit CorporationSection 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking fiscal year 2019 and inserting each of fiscal years 2019 through 2023; and
 (B)in paragraph (5), by striking practicable— in the matter preceding subparagraph (A) and all that follows through the period at the end of subparagraph (E) and inserting practicable, $1,750,000,000 for each of fiscal years 2019 through 2023, of which not less than $500,000,000 for each fiscal year shall be for management activities that assist producers that protect sources of drinking water.;
 (2)in subsection (b), by striking fiscal year 2019 and inserting each of fiscal years 2019 through 2023; and (3)in subsection (h)(1)—
 (A)in the matter preceding subparagraph (A), by striking 2018 and inserting 2023; and (B)by striking 5 percent each place it appears and inserting 15 percent.
 (b)Acreage limitationsSection 1244(f)(1) of the Food Security Act of 1985 (16 U.S.C. 3844(f)(1)) is amended— (1)in subparagraph (A)—
 (A)in the subparagraph heading, by inserting Conservation Reserve Program before Enrollments; (B)by striking 25 and inserting 15; and
 (C)by striking and wetland reserve easements under section 1265C and inserting , except that any land included in that program in a county greater than 15 percent of the cropland of which is included in that program on the day before the date of enactment of the Give Our Resources the Opportunity to Work Act of 2018 may continue to be so included until the date on which the contract covering the land expires.; and
 (2)in subparagraph (B), by striking 10 and inserting 15. 6.Report on land access, tenure, and transitionNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture, in consultation with the Chief Economist, shall submit to Congress and make publicly available a report identifying—
 (1)the barriers that prevent or hinder the ability of beginning farmers and ranchers and historically underserved producers to acquire or access farmland;
 (2)the extent to which Federal programs, including agricultural conservation easement programs, land transition programs, and financing programs, are improving—
 (A)farmland access and tenure for beginning farmers and ranchers and historically underserved producers; and
 (B)farmland transition and succession; and (3)the regulatory, operational, or statutory changes that are necessary to improve—
 (A)the ability of beginning farmers and ranchers and historically underserved producers to acquire or access farmland;
 (B)farmland tenure for beginning farmers and ranchers and historically underserved producers; and (C)farmland transition and succession.
